[S. C., ante, 49: infra, 243, 308.]
Ejectment, plea not guilty. — The lessor of the plaintiff derived his title from a grant issued to Thomas King for 640 acres of land, dated the 8th of April, 1794, and registered the 4th of April, 1800. A deed from King to Miller, dated February 11, 1802, was produced, and also another grant for 640 acres, dated April the 30th, 1803, No. 315, upon an entry made in John Armstrong's office on the 9th of April, 1784, but the warrant upon this entry was removed and surveyed at the place now in contest.
It is not recollected that there is any act which directs that letters of attorney shall be recorded. *Page 112
In the act establishing the fees of the county-court clerks,2
there is an allowance to the clerk for recording a power of attorney.3 For the present we are willing that the paper be read to the jury as a part of the title of the defendant, and if this should not be satisfactory the point can again be brought before the Court, when it can be more maturely considered. The defendant then proceeded in the deraignment of his title, by showing a deed from Stockler Donelson, by John Hacket, his attorney, to D. Scott, for 250 acres, being part of the 5000 acre tract, dated October the 31st, 1796, and a deed from Scott to William Hoxcy, dated December 24, 1799. for the same 250 acres, which includes the lands of which the defendant is in possession.
The counsel for the plaintiff objected to the reading of the deed from Scott to Hoxcy upon the certificate of registration, because it did not appear from that certificate, or any other, that the deed had been proved agreeably to law.
In answer to this objection, it was contended that the Court would presume probate, for otherwise the register could not legally register the deed, and the Court will presume that the register acted legally and with propriety; otherwise great inconvenience might arise from an inadvertent omission of this kind.
2 1796, c. 7.
3 Powers of attorney are now expressly authorized to be recorded, Act 1807, c. 73.